IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41056
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                              versus

LAURO GARCIA, JR.,

                                          Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-208-1

                            May 4, 2001

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lauro Garcia, Jr., appeals from the district court’s denial

of his motion pursuant to Fed. R. Crim. P. 12(b)(2) challenging

the sufficiency of his indictment for conspiracy to possess

cocaine in violation of 21 U.S.C. §§ 846 and 841.    Garcia argues
that the indictment failed to charge an offense because,

following his guilty plea, the presentence investigation report

did not show that he entered into an agreement with a

non-government agent.   After a de novo review, we conclude that

the indictment, which tracks the appropriate language of the


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
statute, was sufficient to state the elements of a conspiracy

offense under 21 U.S.C. § 846 and to inform Garcia of the

particular offense charged.   See United States v. Nevers, 7 F.3d

59, 63 (5th Cir. 1993); United States v. Arlen, 947 F.2d 139, 145

(5th Cir. 1991).

                                                 A F F I R M E D .




                                2